Title: To James Madison from Isaac Cox Barnet, 26 December 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


26 December 1803, Paris. “I received a few days ago your favor of the 30th. Septr. in which you are pleased to submit once more to my choice, the Commercial Agency of Antwerp or Havre.
“The circumstances of the War—a proper view of the probable trade of the United States to both places and a due regard to my own Situation on the score of Commercial competition leave no longer any doubts on my mind—but command me to retain in preference the Agency at Antwerp.” When notifying Livingston and Mitchell of his decision, he will not “inform them of that part of your Letter which concerns the latter, in order that no possibl⟨e⟩ inconvenience might result from his having a knowledge of what you have not directed me to communicate.” Suggests that his new commission specify “those contiguous Ports or Departments (including if possible the Island of Walcheren,) which it might be desirable should be comprized within the District of Antwerp—my present Exequatur confining it Simply to the Department ‘Des Deux Néthes.’” “The Island of Walcheren, tho’ in the Dutch Territory is under the french Government and the port of Flushing highly important in connection with the trade of the U.S. to Antwerp.
“A momentary recurrence to the Sentiments expressed in my former Letters will best Shew you, Sir, how much I appreciate this new testimony of confidence and favor on the part of our Governmt. as well as for that evinced by the approbation of my appointment here; and whilst I shall be executing the duties of this one—my watchfulness and solicitude for the general interest and conduct of the other shall not abate.”
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). 2 pp.; docketed by Wagner.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:475.


